Citation Nr: 1015898	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-26 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial schedular disability rating in 
excess of 20 percent for mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from August 2001 to 
September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which granted service 
connection for mechanical low back pain, and increased the 
initial evaluation from 10 percent to 20 percent, effective 
September 25, 2002.  

The Veteran's representative, in an April 2010 Informal 
Hearing Presentation, argues that a claim of entitlement to 
service connection for bilateral pes planus is before the 
Board.  In a statement of the Case (SOC) issued in February 
2005, the RO addressed its denial of a claim for service 
connection for bilateral pes planus on the merits.  The 
Veteran did not disagree with that rating decision before the 
adverse determination became final, 60 days after the SOC, in 
April 2005.

In June 2005, the Veteran sought to reopen a claim for 
service connection for pes planus, and that request was 
denied in December 2005.  An April 2006 statement about the 
severity of back pain, a June 2006 statement about the 
severity of back pain, and a June 2006 lay statement related 
to the Veteran's back pain were submitted, but are devoid of 
reference to pes planus, foot pain, or a foot disorder.  A 
May 2006 VA examination report described the Veteran's back 
pain.  The December 2005 denial of the request to reopen the 
claim for service connection for became final in December 
2006, in the absence of disagreement with that determination.  
An August 2007 substantive appeal addresses only a claim 
related to evaluation of back disability.  

The Board is unable to find any item associated with the 
claims file dated after the December 2005 rating decision 
which suggests disagreement with the December 2005 denial of 
the request to reopen the claim for service connection for 
pes planus or suggests that the Veteran has been advised that 
the issue is being adjudicated.  The representative's April 
2010 argument does not provide the Board with jurisdiction to 
address the claim.  There is no statement in the claims file 
which provides a basis for the Board to issue a letter to the 
Veteran about a claim for service connection for pes planus 
or a request to reopen a claim for service connection for pes 
planus.  No claim related to pes planus is before the Board 
at this time for appellate review or other action by the 
Board.  


FINDING OF FACT

The Veteran's mechanical low back pain is not manifested by 
forward flexion of the thoracolumbar limited to 60 degrees or 
less, or the combined range of motion of the thoracolumbar 
spine limited to 120 degrees or less; nor manifested by 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; nor manifested by 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; and there are no 
chronic neurological pathologies such as bowel or bladder 
impairment due to the service-connected disability.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for mechanical low back pain have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5237-5243 (2009); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292-5295 (as in 
effect prior to September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

In this case, the appeal arises from the initial evaluation 
assigned for right knee disability as part of the original 
grant of service connection.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before these claims for 
service connection were granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nevertheless, the Board has considered whether there was any 
defect in the notice or assistance to the Veteran.  In any 
event, the Federal Circuit recently vacated the previous 
decision by the United States Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concluding that generic notice in response to a claim 
for an increased rating is all that is required.  See 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim for an increased 
evaluation for back pain by way of letters in May 2008 and 
April 2009.  These documents in combination provided notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 

The RO informed the Veteran, in the February 2005 statement 
of the case (SOC) of criteria for evaluation of back 
disability under regulations in effect in 2002, when the 
Veteran submitted his claim.  The SOC also advised the 
Veteran of the criteria in effect after the regulations were 
revised.   The RO has provided adequate notice of how 
effective dates are assigned.  The claim was subsequently 
readjudicated most recently in a June 2007 supplemental 
statement of the case.  To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim on appeal.  In any event, the claimant has never 
alleged how any content error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, he 
has not established prejudicial error in the content of VCAA 
notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009). 
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 Findings from examination reports are adequate for the 
purposes of deciding the claims on appeal decided below.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  
As discussed below, the Veteran has been accorded VA 
examinations, and has not contended that thoracolumbar 
symptoms have increased in severity since the last VA 
examination, conducted in 2007, so Remand for additional 
development of the evidence is not required.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been obtained and would be necessary for 
a fair adjudication of the claims decided below.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claims decided below.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Claim for increased initial evaluation

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

A rating following an initial grant of service connection may 
include consideration of an initial rating which assigns 
"separate [staged] ratings . . . for separate periods of time 
based on facts found."  Fenderson v. West, 12 Vet. App. 119 
(1999). 
A recent decision of the Court has held that in determining 
the present level of a disability, whether in the context of 
an initial evaluation or a later claim for an increased 
evaluation, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Veteran's statements describing the symptoms of his 
service-connected disability are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  But the evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; 
Fanning v. Brown, 4 Vet. App. 225 (1993).  A disability not 
specifically listed in the Rating Schedule may be rated under 
a closely related injury in which the functions affected and 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2009).

Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion. Many factors are to be 
considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of 
motion, and atrophy.  Painful motion with the joint or 
periarticular pathology, which produces disability, warrants 
the minimum compensation.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Prior to September 26, 2003, DC 5295 provided that mild 
lumbosacral strain with characteristic pain on motion 
warranted a 10 percent rating.  38 C.F.R. § 4.71a, DC 5295.  
Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position warranted a 20 percent rating.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warranted a 40 percent 
rating. 

Under the criteria effective prior to September 26, 2003, 
Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  When such limitation of 
motion is moderate, a 20 percent rating is warranted.  When 
limitation of motion is severe, a 40 percent rating is 
warranted.  The maximum rating under Code 5292 is 40 percent.

The criteria for evaluating disability of the spine were 
revised, effective September 26, 2003.  The revised 
regulations provide a single set of criteria for rating 
conditions of the spine, the General Rating Formula for 
Disease and Injuries of the Spine (General Rating Formula).  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, DCs 5235 to 5243).  The criteria for 
evaluation of lumbosacral strain are now codified at DC 5237.  
Under VA's Rating Schedule, disabilities of the spine, 
effective from September 26, 2003, are to be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2009).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent rating is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  A 
higher rating of 50 percent is assignable only if there is 
unfavorable ankylosis of the thoracolumbar spine.  38 C.F.R. 
§ 4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2009).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A 20 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  Higher ratings are assignable for more severe 
symptoms.  38 C.F.R. § 4.71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Diagnostic Codes 5235 to 5243 (2009).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1) (2009).

If intervertebral disc syndrome is presented in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes, or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  
38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (2).

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

Facts and analysis

The report of a May 2003 VA examination shows that Veteran 
reported complaints of intermittent chronic back pain 
occurring up to three times a day and lasting up to two hours 
each time.  The Veteran reported that during flare-ups his 
ability to perform daily functions was diminished, manifested 
by difficulty sitting, standing, or walking for more than an 
hour.  The pain did not radiate to other parts of the body.  
The condition did not cause incapacitation.  The condition 
had resulted in one week of time lost from work.  

On examination, the Veteran's posture and gait were within 
normal limits.  On range of motion of the lumbar spine, there 
was no complaint of radiating pain on movement.  Muscle spasm 
was present.  No tenderness was noted.  Straight leg raising 
on the left and right were both negative.  There were no 
signs of radiculopathy.  

On range of motion study (with noted normal range in 
parentheses in degrees), flexion was to 80 degrees (95); 
extension was to 35 degrees (35); right and left lateral 
flexion were to 40 degrees (40), and right and left rotation 
were to 35 degrees (35).  The examiner noted that range of 
motion of the spine was additionally limited by pain, and 
pain was the major functional impact.  Range of motion was 
not additionally limited by fatigue, weakness, lack of 
endurance and incoordination.  There was no ankylosis.  

Neurological examination revealed no abnormal findings linked 
to the lumbar spine.  On X-ray examination the lumbar spine 
findings were within normal limits.  The May 2003 VA 
examination report contains a diagnosis of mechanical low 
back condition; the subjective factors were pain and spasm, 
and the objective factors were slightly decreased range of 
motion with pain and normal X-ray.

The report of a May 2006 VA examination shows that the 
Veteran reported complaints of low back pain, without any 
radiation of pain.  The Veteran used Naprosyn for pain 
control.  On examination, the Veteran's posture was normal.  
The examiner stated that the Veteran's gait was abnormal, but 
did not describe the gait abnormality.  The Veteran used no 
devices for ambulation.  The examiner found that there was 
radiation of pain with motion.  There was no muscle spasm or 
tenderness.  There was no ankylosis.  

On range of motion study (with noted normal range in 
parentheses in degrees), flexion was to 50 degrees (90); 
extension was to 12 degrees (30); right and left lateral 
flexion were to 30 degrees (30); and right and left rotation 
were to 30 degrees (30).  Pain began at 50 degrees of flexion 
and 12 degrees of extension, and at 30 degrees for the other 
motions.  After repetitive use and during flare-ups, the 
Veteran reported that the major functional impact was pain.  
The report noted that the Veteran also experiences fatigue, 
weakness, lack of endurance, and incoordination.  

On inspection the examiner found that the spine position of 
the head was normal.  Symmetry in appearance was normal.  
Symmetry of spinal motion was present and curvature of the 
spine was normal.  There was no intervertebral disk syndrome.  
The Veteran denied any bowel, bladder or erectile 
dysfunction.

Motor function and sensory examination of the lower 
extremities were normal.  Deep tendon reflexes, right and 
left knee and ankle were 1+.  The examiner noted that X-ray 
examination of the lumbar spine was normal.  The May 2006 VA 
examination report contains a diagnosis of low back strain.  

The report of a February 2007 VA examination shows that the 
Veteran reported complaints of constant low back pain rated 
10 on a scale of 10, stiffness in the mornings and nights, 
pain that was aching and sharp in nature.  The pain was 
elicited by physical activity and relieved by medication.  
The Veteran reported that the spine condition did not cause 
incapacitation.  The functional impairment was "no running, 
can only stand for one hour, sit for one hour, and lift 30 
pounds."  

On examination, the Veteran's posture and gait were normal; 
he used a brace for ambulation during flare-ups.  Examination 
revealed no evidence of radiating pain on movement.  Muscle 
spasm was present and there was tenderness.  Straight leg 
raising test was negative on both sides.  There was no 
ankylosis of the lumbar spine.    

On range of motion study (with noted normal range in 
parentheses in degrees), flexion was to 80 degrees (90); 
extension was to 30 degrees (30); right and left lateral 
flexion were to 30 degrees (30); and right and left rotation 
were to 30 degrees (30).  The report indicated that pain 
occurred at 80 degrees of flexion and at 30 degrees of the 
remainder of the motions tested.  

The examiner found that joint function of the spine was 
additionally limited after repetitive use by pain, fatigue, 
lack of endurance, and pain was the major functional impact.  
The joint function of the spine was not additionally limited 
by weakness and incoordination on repetitive use.  The 
examiner found that these factors additionally limited joint 
function by five degrees.

On inspection the examiner found that the spine position of 
the head was normal.  Symmetry in appearance was normal.  
Symmetry of spinal motion was present and curvature of the 
spine was normal.  There was no intervertebral disk syndrome.  

Neurological examination of the lower extremities showed that 
motor function and sensory examination of the lower 
extremities were within normal limits.  Deep tendon reflexes, 
right and left knee and ankle were 2+.  The examiner noted 
that radiologic examination of the lumbar spine was 
interpreted as normal.  The February 2007 VA examination 
report contains a diagnosis of lumbar strain; with subjective 
factors of pain, and objective factors of decreased range of 
motion with pain, tenderness, spasm, and normal X-ray.  

On evaluating the facts in light of the relevant rating 
criteria as discussed above, the Board does not find that a 
disability rating in excess of the current 20 percent is 
warranted for the service-connected mechanical low back pain.  
First, there are no separately diagnosed neurologic 
abnormalities shown to be caused by or part of the service-
connected mechanical low back pain.    

Second, there is no evidence of intervertebral disc syndrome 
symptoms suggestive of sciatic nerve involvement that could 
allow for a higher rating than in effect pursuant to relevant 
criteria for evaluation under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a.  Basically, the evidence does 
not show any such symptoms as reflected in the examination 
findings above.  The record otherwise does not reflect such 
findings.  Moreover, the Veteran himself has stated that he 
did not have incapacity episodes, and that he lost a maximum 
of one week of work in a one-year period.  Therefore, 
evaluation under criteria for incapacitating episodes, as 
effective from September 2003, would be unfavorable to the 
Veteran.  Since those criteria are not more favorable to the 
Veteran than other applicable criteria, no further discussion 
of evaluation based on incapacitating episodes is required.  

Third, the Veteran does not meet any criterion for an 
evaluation in excess of 20 percent under either the criteria 
in effect prior to September 26, 2003, or under the criteria 
in effect from that date, including under DC 5292 or DC 5295, 
as in effect prior to September 26, 3003, or any criterion 
for evaluating limitation of motion after that date.  

Even with consideration of pain, the Veteran's range of 
thoracolumbar flexion was greater than 30 degrees on each of 
the VA examinations during this period.  In his August 2007 
substantive appeal, the Veteran stated that he was now having 
pain in the "entire back" and he reported receiving 
treatment for cervical spine pain.  

However, the Veteran has not sought service connection for 
cervical spine pain, and his complaints that he now has 
cervical spine pain do not warrant an increased evaluation in 
excess of 20 percent for thoracolumbar mechanical back pain.  
As the only allegation of increased severity of back pain 
since the February 2007 VA examination is that the Veteran 
now has pain in the "entire spine," further development of 
the claim is not required.  The clinical evidence establishes 
that the Veteran does not have ankylosis, either favorable or 
unfavorable, of the thoracolumbar spine.  

Severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warranted a 40 percent 
rating, under the criteria in effect when the Veteran 
submitted his claim.  However, the evidence establishes that 
the Veteran did no have listing of the spine.  Radiologic 
examinations of the Veteran's spine were interpreted as 
within normal limits, including the most recent radiologic 
examination of record, so an increased evaluation based on 
osteoarthritis changes or narrowing or irregularity of joint 
space is not applicable.  

In summary, the Board does not find that a higher rating is 
warranted for the mechanical low back pain, under any 
relevant diagnostic criteria.  The Board further finds that 
the evidence of functional loss due to pain associated with 
the mechanical low back pain does not warrant an additional 
rating or an increased initial rating for the service-
connected disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  

The most recent VA examiner opined that with repetitive use, 
there was a five degrees additional limitation of motion of 
the low back due to pain, fatigue and lack of endurance.  
There was no additional limitation after repetitive use due 
to weakness or incoordination.  An additional limitation of 
five degrees would not result in findings meeting diagnostic 
criteria for the next higher disability rating, that is, 
would not result in a limitation in forward flexion to 30 
degrees or less.

There is no evidence on file in any respect that would 
suggest that the mechanical low back pain, after 
consideration of DeLuca, is productive at any time of either: 
forward flexion of the thoracolumbar limited to 30 degrees or 
less or manifested by muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; or 
manifested by incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks during the past 12 months.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an initial evaluation for the service-connected 
mechanical low back pain.  Given the nature of the Veteran's 
mechanical low back pain as described above, the Board finds 
that there is no basis under any of the relevant diagnostic 
codes for awarding an evaluation higher than the 20 percent 
rating already in effect.  Should the Veteran's disability 
picture change in the future, he may be assigned a higher 
evaluation.  See 38 C.F.R. § 4.1 (2009).  At present, 
however, there is no basis for a higher evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the Veteran's service-connected 
mechanical low back pain does not meet the criteria for a 
rating greater than that currently assigned, a higher rating 
is not warranted, and the reasonable doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows some limitation of 
motion of the thoracolumbar spine due to the service-
connected disability, there is no evidence that the nature 
and severity of these symptoms are beyond what is 
contemplated by the applicable diagnostic code criteria.  

The Veteran has submitted no evidence showing that his 
service-connected mechanical low back pain has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation; and 
there is also no indication that the disorder has 
necessitated frequent periods of hospitalization.  Based on 
the foregoing, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).
 

ORDER

An initial disability rating in excess of 20 percent for 
mechanical low back pain is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


